Citation Nr: 1421502	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-20 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing dated July 2012.  A transcript of that hearing is of record.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

A VA examination was conducted in October 2010.  The Veteran submitted a psychological evaluation by a private psychologist dated April 2011.  The most recent VA treatment records associated with the claims file are also dated April 2011.  The April 2011 psychologist wrote that the Veteran had suffered an increase in the occurrence and intensity of the symptoms discussed in the VA examination, triggered at least in part by stimuli such as increased helicopter traffic due to a relatively new facility, and the nearly constant coverage of combat activity across the mainstream media.  In the July 2012 hearing, the Veteran testified that he had cut back on his hours working in his business because the stress was hard to deal with, which might indicate that his PTSD symptoms have further intensified since the April 2011 private evaluation.  Accordingly, a new examination is warranted to determine the current extent and severity of the Veteran's service-connected PTSD.  38 C.F.R. § 3.159(c)(4)(i); See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).  

The claims folder should also be updated to include VA treatment records compiled since April 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records for the Veteran from the VA Medical Center in Omaha, Nebraska and all associated outpatient clinics including the facility in Grand Island, Nebraska, dated from April 2011 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2. Thereafter, schedule the Veteran for a psychiatric examination by an appropriate examiner, to determine the current severity and manifestations of the Veteran's service connected PTSD.  The complete record, to include the Veteran's claims file must be made available to and reviewed by the examiner in connection with the examination.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail including providing a Global Assessment of Functioning (GAF) score.

3. After completing the above, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



